             Case 2:20-cr-00127-RSL Document 25-1 Filed 12/17/20 Page 1 of 2




 1                                                               JUDGE ROBERT S. LASNIK
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
     UNITED STATES OF AMERICA,                      )   No. CR20-127RSL
 7                                                  )
                    Plaintiff,                      )   ORDER GRANTING UNOPPOSED
 8                                                  )   MOTION TO CONTINUE TRIAL AND
               v.                                   )   PRETRIAL MOTIONS DEADLINE
 9                                                  )
     GARY BOWSER,                                   )   (PROPOSED)
10                                                  )
                    Defendant.                      )
11                                                  )
12          THE COURT has considered Defendant’s unopposed motion to continue the

13   trial date and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) additional time is necessary; and

22          (d) the ends of justice will best be served by a continuance, and the ends of

23   justice outweigh the best interests of the public and the defendant in a trial within the

24   current speedy trial deadline.18 U.S.C. § 3161(h)(7)(A); and

25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                      Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL) - 1                                            (206) 553-1100
             Case 2:20-cr-00127-RSL Document 25-1 Filed 12/17/20 Page 2 of 2




 1          IT IS THEREFORE ORDERED that this motion to continue the trial date and
 2   pretrial motions deadline is granted. Mr. Bowser’s new trial date will be set on
 3   ________________, 2021 and with motions due by ______________, 2021.
 4          DONE this ___ day of December, 2020.
 5
                                               _________________________________
 6
                                               ROBERT S. LASNIK
 7                                             UNITED STATES DISTRICT JUDGE

 8
 9   Presented by:

10   s/ Christopher M. Sanders
     Assistant Federal Public Defender
11   Attorney for Gary Bowser
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE                                     Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL) - 2                                           (206) 553-1100
